NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 11-3360
                                    ___________

                     JENNY KURNIAWAN; JUN PHEN BONG,
                                               Petitioners

                                          v.

        ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA,
                                              Respondent

                     ____________________________________

                      On Petition for Review of an Order of the
                           Board of Immigration Appeals
                     (Agency Nos. A088 650 501, A089 237 751)
                    Immigration Judge: Honorable Philip Verrillo
                     ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 February 2, 2012
                 Before: FISHER, WEIS and BARRY, Circuit Judges

                          Opinion filed: February 9, 2012
                                    ___________

                                     OPINION
                                    ___________

PER CURIAM.

      Jun Phen Bong and Jenny Kurniawan, husband and wife, petition for review of an

order of the Board of Immigration Appeals (“BIA”) dismissing their appeal from a

                                          1
decision of an Immigration Judge (“IJ”) denying their applications for relief from

removal. For the reasons that follow, we will deny the petition for review.

       Bong and Kurniawan are natives and citizens of Indonesia. They were admitted to

the United States in May 2007 as visitors with authorization to stay here for six months.

In October 2008, the Department of Homeland Security issued notices to appear charging

that Bong and Kurniawan are removable because they remained in the United States

longer than permitted. Bong and Kurniawan conceded that they are removable as

charged and applied for withholding of removal pursuant to 8 U.S.C. § 1231(b)(3).1

       At the merits hearing, Kurniawan testified to the truth of the statements in her

affidavit. Kurniawan, who is thirty-three years old, Chinese, and Christian, stated in her

affidavit that she fears returning to Indonesia on account of her religion and ethnicity.

Kurniawan recounted being taunted in grade school and watching Indonesian Muslims

burn Chinese property during the anti-Chinese riots of 1998. She also stated that in 2003

an Indonesian man said “You Chinese!” and robbed her while she was on the way to the

grocery store.

       Bong, who is thirty-four years old, Chinese, and Christian, also testified to the

truth of the statements in his affidavit, in which he attested that he fears returning to

Indonesia on account of his religion and ethnicity. He stated that he witnessed the 1998




1
 Bong and Kurniawan stipulated that they are ineligible for asylum because they did not
file asylum applications within one year of their arrival in the United States.
                                             2
riots in Jakarta and saw that the police did nothing to protect the Chinese. Bong believes

the Indonesian government would not protect him from violence by Indonesian Muslims.

       Kurniawan and Bong further testified that they had begun observing Buddhism

before leaving Indonesia, that they rarely went to church in Indonesia, and that they had

recently converted to Buddhism. They explained that when they started observing

Buddhism, they did not stop observing Christianity, but did so more seldom. Kurniawan

and Bong stated that, even though they had converted to Buddhism, they still fear

returning to Indonesia on account of their ethnicity and religion.

       The IJ noted that Kurniawan and Bong had stipulated that they did not suffer past

persecution and agreed that the incidents they described did not rise to the level of past

persecution. The IJ further found Kurniawan and Bong may have a subjective fear of

persecution if removed to Indonesia, but decided that the evidence is insufficient to show

that their fear is objectively reasonable. The IJ explained that Kurniawan and Bong did

not show they would be singled out for persecution and that the background material

reflects discrimination against ethnic Chinese in Indonesia, not systemic, pervasive, or

organized persecution. The IJ also recognized that Kurniawan and Bong stated that they

observe both Buddhism and Christianity, but noted that they had recently converted to

Buddhism and were observing that faith before leaving Indonesia.

       The BIA dismissed Kurniawan and Bong’s appeal. The BIA agreed with the IJ

that they failed to meet their burden of establishing that they face a clear probability of

persecution if removed to Indonesia. Like the IJ, the BIA noted that the background
                                              3
evidence reflects discrimination against Chinese individuals in Indonesia. The BIA

stated that at most the evidence demonstrates some incidents of terrorism and sectarian

violence against Chinese individuals in Indonesia, but not a pattern or practice of

persecution. The BIA also stated Kurniawan and Bong did not show that it was more

likely than not that they face an individualized risk of persecution. This petition for

review followed.2

          Kurniawan and Bong argue in their brief that, while the BIA concluded that they

did not show a pattern or practice of persecution of ethnic Chinese in Indonesia, the BIA

failed to determine whether there is a pattern or practice of persecution of Chinese

Christians in Indonesia. They contend that the background evidence describes violence

directed at Christians by Islamic militants, terrorists, and other groups and establishes

such a pattern or practice. Kurniawan and Bong further argue that they established they

will be identified as Christians if they return to Indonesia, and although they converted to

Buddhism, they recognize both faiths. They assert that a remand to the BIA is warranted

for consideration of this claim.

         Kurniawan and Bong, however, did not argue in their briefs on appeal to the BIA

that they have a fear of persecution based on a pattern or practice of persecution against

Chinese Christians in Indonesia. The Government correctly states in its brief that

Kurniawan and Bong only argued on appeal to the BIA that there is pattern or practice of

persecution against ethnic Chinese in Indonesia. As such, a remand to the BIA to

2
    We have jurisdiction pursuant to 8 U.S.C. § 1252(a).
                                              4
consider a religious persecution claim is not warranted. In addition, we are without

jurisdiction to consider whether the record establishes a pattern or practice of persecution

against Christians in Indonesia because Kurniawan and Bong did not exhaust their

administrative remedies with respect to this claim. See 8 U.S.C. § 1252(d)(1) (requiring

exhaustion of administrative remedies); Abdulrahman v. Ashcroft, 330 F.3d 587, 594-95

(3d Cir. 2003) (concluding court lacked jurisdiction to review claim that alien failed to

raise on appeal before the BIA).3

       Accordingly, we will deny the petition for review.




3
 Petitioners do not discuss in their brief the BIA’s conclusion that they did not show a
clear probability of persecution based on their ethnicity and thus we will not consider that
ruling. See Voci v. Gonzales, 409 F.3d 607, 609 n.1 (3d Cir. 2005) (noting issues that are
not addressed in an opening brief are waived).
                                               5